               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII

CHRISTOPHER CAMPBELL,         )     Civ. No. 17-00138 SOM-KJM
                              )
         Plaintiff,           )     ORDER GRANTING DEFENDANT
                              )     DEPARTMENT OF HUMAN SERVICES,
          vs.
                              )     STATE OF HAWAII’S MOTION FOR
DEPARTMENT OF HUMAN SERVICES, )     PARTIAL JUDGMENT ON THE
STATE OF HAWAII; DOE PERSONS  )     PLEADINGS
1-10; DOE PARTNERSHIPS 1-10;  )
DOE CORPORATIONS 1-10; ROE    )
“NON-PROFIT” CORPORATIONS 1-  )
10; AND ROE GOVERNMENTAL      )
ENTITIES 1-10,                )
                              )
         Defendants.          )
_____________________________ )


 ORDER GRANTING DEFENDANT DEPARTMENT OF HUMAN SERVICES, STATE OF
      HAWAII’S MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

I.        INTRODUCTION.

          Plaintiff Christopher Campbell has asserted employment

discrimination, hostile work environment, and whistleblower

claims against Defendant Department of Human Services, State of

Hawaii (“DHS”), and unnamed Doe/Roe defendants.   DHS moves for

partial judgment on the pleadings, arguing that it has Eleventh

Amendment immunity with respect to all state law claims and that

the whistleblower claim, brought under state law, and the

hostile work environment claim, to the extent based on a

violation of state law, should therefore be dismissed with
prejudice. 1    Determining that the Eleventh Amendment bars

Campbell’s state law claims against DHS, this court grants DHS’s

motion and dismisses the state law claims with prejudice.

II.         BACKGROUND.

            Campbell was employed by DHS as a Vocational

Rehabilitation Specialist in Hilo, Hawaii, starting in June

2008.   See ECF No. 1, PageID # 4.       In the Complaint in the

present case, filed on March 29, 2017, Campbell alleges that,

while employed by DHS, he was subjected to “a discriminatory,

hostile work environment” based on being African-American.         Id.

at 5.   He alleges that he was denied promotions, yelled at and

mocked by his supervisor, falsely accused of several acts such

as stealing from co-workers and threatening his supervisor, and

treated differently from co-workers who were not African-

American.      See id. at 5-10.   Campbell also alleges that DHS did

not thoroughly investigate his complaints of racial

discrimination and did not discipline co-workers who used racial


1
  Campbell’s employment discrimination claim, asserted in Count
I, appears to be premised on federal law only. Although in
Count III Campbell does refer to Haw. Rev. Stat. § 378-2, which
addresses employment discrimination under state law, Count III
appears to be a state whistleblower claim premised on Haw. Rev.
Stat. §§ 378-61 and 378-70, rather than a direct employment
discrimination claim brought under section 378-2 and seeking
relief under Haw. Rev. Stat. § 378-13. The present order
therefore does not address any section 378-2 claim. However,
even if Campbell’s Complaint could be read as pleading a section
378-2 claim, that claim would be barred under the same reasoning
articulated here with respect to sections 378-61 and 378-70.
                                     2
slurs and other offensive language.       See id. at 8-10.   He

alleges that, when he reported this discriminatory treatment to

his Hawaii State Senator and the Hawaii State Ethics Commission,

DHS retaliated against Campbell and suspended him without pay

for pretextual reasons.    See id. at 10-14.

            Campbell asserts three claims against DHS: (1) racial

discrimination in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e-2000e-17; (2) a hostile work

environment; and (3) retaliation against him as a whistleblower,

in violation of Chapter 378 of Hawaii Revised Statutes.        See id.

at 15-21.    Campbell does not specify whether the hostile work

environment claim is brought under Title VII or state law; the

court assumes for purposes of this order that Campbell is

proceeding under both.    He seeks “general and special damages,

including but not limited to reinstatement, an award of back

pay, fringe benefits, senior and overtime and front pay,” as

well as compensatory damages, costs and attorney’s fees, and

pre- and post-judgment interest.       Id. at 21.

            DHS now moves for partial judgment on the pleadings.

ECF Nos. 17, 67.    Trial is currently set for July 9, 2019.      See

ECF No. 63.

III.        STANDARD OF REVIEW.

            Rule 12(c) of the Federal Rules of Civil Procedure

states, “After the pleadings are closed--but early enough not to

                                   3
delay trial--a party may move for judgment on the pleadings.”

The standard governing a Rule 12(c) motion for judgment on the

pleadings is “functionally identical” to that governing a motion

to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.   United States ex rel. Caffaso v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011); accord Pit

River Tribe v. Bureau of Land Mgmt., 793 F.3d 1147, 1155 (9th

Cir. 2015) (“Analysis under Rule 12(c) is ‘substantially

identical’ to analysis under Rule 12(b)(6) because, under both

rules, a court must determine whether the facts alleged in the

complaint, taken as true, entitle the plaintiff to a legal

remedy.”).

          With a Rule 12(c) motion, the allegations of the

nonmoving party are accepted as true, while the allegations of

the moving party that have been denied are assumed to be false.

See Hal Roach Studios v. Richard Feiner & Co., Inc., 896 F.2d

1542, 1550 (9th Cir. 1989).   A court evaluating a Rule 12(c)

motion must construe factual allegations in a complaint in the

light most favorable to the nonmoving party.    Fleming v.

Pickard, 581 F.3d 922, 925 (9th Cir. 2009).    “Judgment on the

pleadings is properly granted when, accepting all factual

allegations as true, there is no material fact in dispute, and

the moving party is entitled to judgment as a matter of law.”

Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012)

                                 4
(quotation marks and citation omitted); accord Jensen Family

Farms, Inc. v. Monterey Bay Unified Air Pollution Control Dist.,

644 F.3d 934, 937 n.1 (9th Cir. 2011).

           Generally, when matters outside the pleadings are

considered, a motion for judgment on the pleadings must be

considered as one for summary judgment under Rule 56 of the

Federal Rules of Civil Procedure.    See Fed. R. Civ. P. 12(d).

However, when adjudicating a Rule 12(c) motion, a court may

consider matters subject to judicial notice without converting

the motion to one for summary judgment.    See Heliotrope Gen.,

Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999)

(“When considering a motion for judgment on the pleadings, this

court may consider facts that are contained in materials of

which the court may take judicial notice.” (quotation marks

omitted)).

IV.        ANALYSIS.

           A.   Under the Eleventh Amendment, DHS Is Immune from
                Suit for Monetary Damages and Other Retrospective
                Relief Unless an Exception Applies.

           In its motion for partial judgment on the pleadings,

DHS argues that the Eleventh Amendment bars Campbell’s state law

claims.   See ECF No. 67-3, PageID #s 291-92.   The Eleventh

Amendment provides that “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States

                                 5
by Citizens of another State, or by Citizens or Subjects of any

Foreign State.”   U.S. Const. amend. XI.   Under the Eleventh

Amendment, a state is immune from lawsuits for monetary damages

or other retrospective relief brought in federal court by its

own citizens or citizens of other states.    Frew ex rel. Frew v.

Hawkins, 540 U.S. 431, 437 (2004); Papasan v. Allain, 478 U.S.

265, 276 (1986); Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 100, 105-06 (1984).   Federal court actions against

agencies or instrumentalities of a state are also barred by the

Eleventh Amendment.   Sato v. Orange Cty. Dep't of Educ., 861

F.3d 923, 928 (9th Cir. 2017); Blount v. Sacramento Cty.

Superior Court, 559 F. App’x 623, 623 (9th Cir. 2014).    Eleventh

Amendment immunity does not apply if Congress exercises its

power under the Fourteenth Amendment to override Eleventh

Amendment immunity, or if a state unequivocally waives sovereign

immunity or consents to federal suit.   See Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 66-68 (1989).

          DHS, as an agency of the state, is immune from claims

for monetary damages and other retrospective relief unless an

exception to Eleventh Amendment immunity applies.    The Supreme

Court has made clear that Congress abrogated the Eleventh

Amendment with respect to Title VII claims.    See Fitzpatrick v.

Bitzer, 427 U.S. 445, 455-56 (1976); accord Cerrato v. S.F.

Cmty. Coll. Dist., 26 F.3d 968, 976 (9th Cir. 1994).    DHS is

                                 6
therefore not immune with respect to Campbell’s Title VII racial

discrimination claim and his hostile work environment claim, to

the extent that claim is brought under Title VII.

            Thus, the question for this court is whether an

exception to Eleventh Amendment immunity applies to the

remaining non-Title VII claims--i.e., the whistleblower claim

and the hostile work environment claim, to the extent that claim

is brought under state law.    As discussed below, Campbell

advances four arguments as to why Eleventh Amendment immunity

does not apply to these claims.    Finding none of these arguments

persuasive, this court grants DHS’s motion.

            B.   Campbell’s State Law Claims Seek Monetary
                 Damages, Which Are Barred by the Eleventh
                 Amendment.

            As mentioned above, under the Eleventh Amendment, a

state is immune from lawsuits for monetary damages or other

retrospective relief brought in federal court by its own

citizens.    The Eleventh Amendment does not apply to claims for

prospective injunctive relief.    See Edelman v. Jordan, 415 U.S.

651, 664-67 (1974) (holding that the Eleventh Amendment did not

bar an injunction requiring Illinois to comply with federal

standards for processing welfare applications in the future).

            Campbell appears to argue that the Eleventh Amendment

does not apply because he seeks prospective injunctive relief.

See ECF No. 77, PageID # 360.    However, his complaint states

                                  7
that he is seeking various types of monetary damages: “general

and special damages, including but not limited to reinstatement,

an award of back pay, fringe benefits, senior and overtime and

front pay,” as well as compensatory damages, costs and

attorney’s fees, and pre- and post-judgment interest.     ECF No.

1, PageID # 21.

          To the extent Campbell is arguing that “reinstatement”

constitutes prospective injunctive relief, this argument is

unavailing.    “In discerning whether the relief sought is

prospective or retroactive for purposes of the Eleventh

Amendment bar, we must analyze the substance, not the form, of

the relief.”    Native Vill. Of Noatak v. Blatchford, 38 F.3d

1505, 1512 (9th Cir. 1994) (“Although Noatak has framed its

request for payment of the $611 as prospective injunctive

relief, in substance, Noatak seeks retroactive monetary

relief.”).    Campbell’s Complaint prays for general and special

damages “including . . . reinstatement.”     ECF No. 1, PageID # 21

(emphasis added).    This suggests that he considers such

reinstatement to be a form of damages, not injunctive relief.

Moreover, the absence of any allegation in Campbell’s Complaint

that he was actually or constructively fired or demoted by DHS

raises the question of whether “reinstatement” is even

applicable.    See ECF No. 1.   This court cannot even tell from

the record whether Campbell has anything to be “reinstated” to.

                                   8
Paragraph 70 of the Complaint is the last paragraph in the

section of the Complaint stating background facts, and it

indicates that Campbell’s work credit card was returned to him

in August 2016.    See id., PageID # 14.    In opposing the present

motion, Campbell submits a letter dated July 20, 2018, referring

to his request for on-the-job medical accommodations, again

suggesting his continued employment as a Vocational

Rehabilitation Specialist III.    See ECF No. 77-5.

           Because Campbell’s Complaint is most appropriately

understood as seeking monetary damages against DHS, Eleventh

Amendment immunity applies.

           C.     In Enacting Section 378-70, the State of Hawaii
                  Did Not Consent to Federal Suit Under Chapter
                  378.

           Eleventh Amendment immunity does not apply when a

state unequivocally consents to suit.      Pennhurst, 465 U.S. at

99.   Campbell argues that “[t]he Hawaii State Legislature

specifically intended to consent to federal jurisdiction in

[w]histleblower cases involving public employees” when it

enacted section 378-70 in 2011.    See ECF No. 77, PageID #s 355-

59.

           Section 378-70 provides in full:

           (a) In addition to any other protections
           under this part, a public employer shall not
           discharge, threaten, or otherwise
           discriminate against a public employee
           regarding the public employee’s

                                   9
          compensation, terms, conditions, location,
          or privileges of employment because the
          public employee, or a person acting on
          behalf of the public employee, reports or is
          about to report to the public employer or a
          public body, verbally or in writing:

               (1) Any violation or suspected
               violation of a federal, state, or
               county law, rule, ordinance, or
               regulation; or

               (2) Any violation or suspected
               violation of a contract executed by the
               State, a political subdivision of the
               State, or the United States,

          unless the employee knows that the report is
          false.

          (b) Every public employer shall post notices
          pertaining to the application of sections
          378-70 and 396-8(e), as shall be prescribed
          by the department of labor and industrial
          relations, in conspicuous places in every
          workplace.

Nothing in the plain language of section 378-70, or elsewhere in

the State of Hawaii’s Whistleblowers’ Protection Act,

demonstrates the State’s express consent to federal suit.   See

Haw. Rev. Stat. §§ 378-61 to 378-70.

          Campbell focuses on the language protecting public

employees who report violations of “a federal . . . law, rule, .

. . or regulation.”   ECF No. 77, PageID #s 356-57.   However, the

mere mention of federal law is not equivalent to express consent

to suit in federal court.   See Demshki v. Monteith, 255 F.3d

986, 989 (9th Cir. 2001) (“Statutes or constitutional provisions


                                10
expressing a general waiver of sovereign immunity, without

expressly subjecting the state to suit in federal court, do not

waive Eleventh Amendment immunity.”).     Additionally, the

Whisteblowers’ Protection Act specifically provides that an

aggrieved public employee may bring a civil action in “circuit

court for the circuit where the alleged violation occurred,

where the complainant resides, or where the person against whom

the civil complaint is filed resides or has a principal place of

business”--not in federal court.      Haw. Rev. Stat. § 378-63(b).

          Nor does the legislative history of section 378-70

show that the State of Hawaii intended to consent to federal

suit for whistleblower claims.   Both parties attached

legislative history materials to their briefing on this motion.

See ECF Nos. 77-3, 77-4, 77-5, 79-2, 79-3, 79-4.     These

materials indicate that the state legislature intended to

provide additional protection to public employees by expanding

(1) the types of employees who could pursue whistleblower

claims, (2) the types of reports that would constitute

whistleblowing, and (3) the responsibilities of the State of

Hawaii’s Department of Labor and Industrial Relations with

respect to whistleblowing.   See, e.g., ECF No. 77-4, PageID

# 382 (“The purpose and intent of this measure is to: (1)

Provide additional protection to public employees who report

violations of the law in state or local government or of

                                 11
government contracts; and (2) Expand the Department of Labor and

Industrial Relations’ responsibilities regarding

whistleblowers.”).   Nowhere does the legislature suggest that

such whistleblower claims were intended to be litigated in

federal court.

           Campbell notes that section 378-70 was passed after a

federal court decision in Bolla v. Univ. of Hawaii, Civ. No. 09-

00165 SPK-LEK, 2009 WL 10676971 (D. Haw. Oct. 8, 2009).    See ECF

No. 77, PageID #s 357-58.   In Bolla, the plaintiff argued that

the State of Hawaii had waived sovereign immunity with respect

to a claim against the University of Hawaii brought under the

Whistleblowers’ Protection Act because suits against the

University of Hawaii were allowed under Haw. Rev. Stat. § 304A-

108.   See 2009 WL 10676971, at *4.   The court held that any

waiver “must be unequivocal and express” and that the statute

“did not expressly give consent to be sued in federal court.”

Id. (citing Actmedia, Inc. v. Stroh, 830 F.2d 957, 963 (9th Cir.

1986), overruled on other grounds by Retail Dig. Network, LLC v.

Appelsmith, 810 F.3d 638, 650 (9th Cir. 2016)).    Campbell argues

that, because Bolla did not find a waiver of Eleventh Amendment

immunity, “[i]t would lead to an absurd result[] to suggest that

the Legislature adopted a second, identical statute with the

only difference being the inclusion of ‘public employees.’”     ECF

No. 77, PageID # 358.   This court fails to see any absurdity.

                                12
Section 378-70 was not identical to prior whistleblower

statutes; it expanded whistleblower protections to public

employees by providing greater avenues to state court.    The

legislative history does not mention Bolla, and no court has

held that section 378-70 superseded the holding in Bolla.

          Waiver of Eleventh Amendment immunity requires that

the state make a “clear declaration that it intends to submit

itself to [federal] jurisdiction.”   Coll. Sav. Bank v. Fla.

Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 675

(1999) (internal quotation marks and citation omitted).     The

enactment of section 378-70 was not a clear declaration by the

State of Hawaii of consent to federal suit.

          D.   DHS Has Not Waived Eleventh Amendment Immunity in
               Litigating This Case.

          Campbell argues that DHS expressly waived Eleventh

Amendment immunity when it “voluntarily appeared in this matter,

submitted to the court’s jurisdiction, conducted discovery,

[participated in] depositions and stipulated to continuing the

trial in this matter, twice.”   ECF No. 77, PageID # 362.

          Campbell is correct that a delay in raising Eleventh

Amendment immunity as an affirmative defense may be deemed a

waiver of that defense.   “If a state or state agency elects to

defend on the merits in federal court, it should be held to that

choice the same as any other litigant.”   Hill v. Blind Indus. &


                                13
Servs. of Md., 179 F.3d 754, 758 (9th Cir. 1999).   “To permit a

defendant to litigate the case on the merits, and then belatedly

claim Eleventh Amendment immunity to avoid an adverse result,

would work a virtual fraud on the federal court and opposing

litigants.”    Id. (internal quotation marks and citation omitted)

(finding Eleventh Amendment immunity waived when the defendant

“wait[ed] until the first day of trial before objecting to the

federal court’s jurisdiction on Eleventh Amendment grounds”).

Thus, Eleventh Amendment immunity “must be raised ‘early in the

proceedings’ to provide ‘fair warning’ to the plaintiff.”

Demshki, 255 F.3d at 989 (quoting Hill, 179 F.3d at 761).

          On May 26, 2017, DHS filed its Answer to Campbell’s

Complaint, raising the defense that “the claims are barred by

the State’s Eleventh Amendment immunity and sovereign immunity.”

ECF No. 17, PageID # 77.    The Ninth Circuit has previously held

that a plaintiff is “timely provided . . . with fair notice” if

a defendant has “rais[ed] Eleventh Amendment immunity as an

affirmative defense in its answer.”   Id.   Further, this case is

still in its early stages, given the parties’ stipulations to

continue trial and to extend pretrial filing deadlines.    See ECF

Nos. 32, 61.   Although discovery has begun, Campbell has not

identified any DHS conduct that is inconsistent with its

position that Campbell’s state law claims are barred by the

Eleventh Amendment.

                                 14
            Having provided Campbell with timely notice of its

intent to raise Eleventh Amendment immunity as a defense, DHS

cannot be said to have waived sovereign immunity.

            E.   Ancillary Jurisdiction Does Not Override Eleventh
                 Amendment Immunity.

            Finally, Campbell argues that, even if Eleventh

Amendment immunity applies, this court has ancillary

jurisdiction over the state law claims because these claims “are

substantially or closely related to and from [his] original

discrimination claim.”    See ECF No. 77, PageID # 359.   He argues

that “[t]he doctrine of ancillary jurisdiction[] recognizes

federal courts’ jurisdiction over some matters (otherwise beyond

their competence that are incidental to other matters properly

before them” and that “[t]he core of this proceeding is [DHS’s]

violation of [Campbell’s] civil rights.”    Id. (citing Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 378–79 (1994)).

            Campbell incorrectly invokes ancillary jurisdiction.

Ancillary jurisdiction cannot override Eleventh Amendment

immunity.    See Oneida Cty., NY v. Oneida Indian Nation of New

York State, 470 U.S. 226, 251 (1985) (“Neither pendent

jurisdiction nor any other basis of jurisdiction may override

the Eleventh Amendment.” (quoting Pennhurst, 465 U.S. at 121)).

“The Eleventh Amendment forecloses . . . the application of

normal principles of ancillary and pendent jurisdiction where


                                 15
claims are pressed against the State,” and the primary

jurisdictional question is whether the Eleventh Amendment

applies.   See id.   If it does, “whether the State has consented

to waive its constitutional immunity is the critical factor in

whether the federal courts properly exercise[] ancillary

jurisdiction.”    Id.   As discussed above, there is no indication

that DHS has waived its Eleventh Amendment immunity.    This court

therefore does not engage in any further analysis of ancillary

jurisdiction.

           Kokkonen does not support Campbell’s argument.   In

Kokkonen, the Supreme Court stated, “Generally speaking, we have

asserted ancillary jurisdiction (in the very broad sense in

which that term is sometimes used) for two separate, though

sometimes related, purposes: (1) to permit disposition by a

single court of claims that are, in varying respects and

degrees, factually interdependent; and (2) to enable a court to

function successfully, that is, to manage its proceedings,

vindicate its authority, and effectuate its decrees.”    511 U.S.

at 379-80 (internal citations omitted).    The Court in Kokkonen

did not hold that ancillary jurisdiction limits Eleventh

Amendment immunity and, in fact, emphasized the “concept of

limited federal jurisdiction” to hold that ancillary

jurisdiction did not apply to the state law claims at issue.

See id. at 381.

                                  16
          This court does not have ancillary jurisdiction over

any state law claim that is barred by the Eleventh Amendment.

V.        CONCLUSION.

          The Eleventh Amendment bars Campbell’s state law

claims against DHS.    This court therefore grants DHS’s motion

for partial judgment on the pleadings.    Campbell’s state law

claims against DHS are dismissed with prejudice, and this matter

will proceed on his remaining Title VII claim.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, October 2, 2018.


                           /s/ Susan Oki Mollway

                           Susan Oki Mollway
                           United States District Judge


Christopher Campbell   v. Department of Human Services, State of
Hawaii, et al., Civ.   No. 17-00138 SOM-KJM; ORDER GRANTING
DEFENDANT DEPARTMENT   OF HUMAN SERVICES, STATE OF HAWAII’S MOTION
FOR PARTIAL JUDGMENT   ON THE PLEADINGS.




                                 17
